Dismissed and Memorandum Opinion filed June 19, 2014.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00888-CR

                   WILLIAM MARK RHODES, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 248th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1259408

                 MEMORANDUM                       OPINION


      This is an appeal from a judgment of guilt following a deferred adjudication.
Appellant pleaded guilty without an agreed recommendation to the offense of
burglary of a habitation. The trial court deferred adjudication and placed appellant
on probation for five years. Subsequently, on the State’s motion, the trial court
adjudicated guilt and sentenced appellant to prison for six years.
      Sentence was imposed on September 4, 2012. Appellant’s notice of appeal
was not filed until October 2, 2013.

      A defendant’s notice of appeal must be filed within thirty days after sentence
is imposed when the defendant has not filed a motion for new trial. See Tex. R.
App. P. 26.2(a)(1). A notice of appeal which complies with the requirements of
Rule 26 is essential to vest the court of appeals with jurisdiction. Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected,
a court of appeals does not obtain jurisdiction to address the merits of the appeal.
Under those circumstances it can take no action other than to dismiss the appeal.
Id.

      Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM



Panel consists of Justices Boyce, Busby and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2